352 F.2d 89
Edward A. FITZGERALD, Jr., and J. L. Witt, Appellants,v.UNITED STATES of America, Appellee.
No. 21880.
United States Court of Appeals Fifth Circuit.
Oct. 27, 1965.

Aaron Kravitch, John J. Sullivan, Savannah, Ga., for appellants.
Donald H. Fraser, U.S. Atty., Savannah, Ga., for appellee.
Before TUTTLE, Chief Judge, and BELL and COLEMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from the district court's denial of appellant's motion to vacate sentence under 28 U.S.C.A. 2255.  The alleged errors upon which the appeal is based are not of the kind that may be raised by collateral attack.  The trial court, therefore, was without jurisdiction to entertain the petition under the federal statute.


2
The judgment is affirmed.